Title: George Loyall to James Madison, 20 May 1827
From: Loyall, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Norfolk
                                
                                20th May 1827
                            
                        
                        
                        I take leave to commend to your civilities, Mr. Hugh B. Grigsby of our town, who will probably be in
                            Orange, in an excursion he designs to the upper Country. He is a young gentleman of cultivated Mind, and most correct
                            deportment.
                        Be good enough to present Mrs Loyall and myself in especial terms, to Mrs Madison. With great consideration
                            &c<a> I am Yr: Obdt: Servt:
                        
                            
                                Geo Loyall
                            
                        
                    